     Case: 1:20-cv-03451 Document #: 31 Filed: 11/20/20 Page 1 of 2 PageID #:300




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


 RICHARD PLACKO, CINDY PLACKO, and
 JOSHUA PLACKO, Individually And On Behalf
 Of All Others Similarly Situated,                      Case No.: 20-cv-03451

                         Plaintiffs,                    NOTICE OF
                                                        VOLUNTARY DISMISSAL
                   v.

 THE UNIVERSITY OF ILLINOIS SYSTEM
 and RAMON CEPEDA, KAREEM DALE,
 DONALD     J.   EDWARDS,  RICARDO
 ESTRADA, PATRICIA BROWN HOLMES
 NAOMI D. JAKOBSSON, STUART C. KING,
 EDWARD L. MCMILLAN, JILL B. SMART,
 ALI MIRZA, JOCELYN BRAVO, AUSTIN
 VERTHEIN,     and  GOVERNOR     J.B.
 PRITZKER,

                         Defendants.


        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs

hereby voluntarily dismiss without prejudice the above-captioned action (the “Action”). Because

this notice of dismissal is being filed with the Court before service by the Defendants of either an

answer or a motion of summary judgment, Plaintiffs’ dismissal of the Action is effective upon

filing of this notice.


Dated: November 20, 2020
                                              CARLSON LYNCH LLP


                                              /s/ Kyle A. Shamberg
                                              Katrina Carroll
                                              kcarroll@carlsonlynch.com
                                              Kyle A. Shamberg
                                              kshamberg@ carlsonlynch.com
                                              111 W. Washington Street, Suite 1240
Case: 1:20-cv-03451 Document #: 31 Filed: 11/20/20 Page 2 of 2 PageID #:301




                                  Chicago, IL 60602
                                  Telephone: (312) 750-1265

                                  CARLSON LYNCH LLP
                                  Edward Ciolko
                                  eciolko@carlsonlynch.com
                                  Nicholas Colella
                                  ncolella@carlsonlynch.com
                                  1133 Penn Avenue
                                  5th Floor
                                  Pittsburgh, PA 15222
                                  Direct: 412.253.4989
                                  Office:        412.322.9243
                                  Fax:    412.231.0246


                                  GAINEY McKENNA & EGLESTON
                                  Thomas J. McKenna
                                  Gregory M. Egleston
                                  Robert J. Schupler
                                  501 Fifth Avenue, 19th Floor
                                  New York, NY 10017
                                  Tel.: (212) 983-1300
                                  Email: tjmckenna@gme-law.com
                                  Email: gegleston@gme-law.com
                                  Email: rschupler@gme-law.com

                                  Attorneys for Plaintiffs




                                     2
